Title: To George Washington from James Randolph Reid, 7 December 1780
From: Reid, James Randolph
To: Washington, George


                        
                            Sir,
                            Fish-Kill 7th December 1780
                        
                        I suppose your Excellency heard some time ago that I had Col. Hazen upon tryal for cheating the soldiers of
                            his Regiment—I have not seen the sentence of the Court-Martial, but have heard he is acquitted, and the acquittal is such
                            as leaves no room to doubt that the Court thought him guilty of the charges, but the proof was insufficient to convict
                            him.
                        The Honorable Major General Heath in a profusion of indulgence granted Col. Hazen a Court of Field Officers;
                            I had neither a disposition nor right to object, and though some of them were among the foremost characters in the army
                            both as Officers and Gentlemen, yet not being professionally Lawyers were not obliged to understand some points of Law
                            which necessarily came before them. I could claim no assistance from the abilities of Mr Strang the Judge Advocate,
                            because he did not possess any, and when I came to compare my Court-Martial abilities with those of Col. Hazen, I was so
                            sensible of my inferiority that I begged for a suspension of the tryal untill we could have a Judge Advocate whose
                            abilities were equal to the task. It was unfortunate that I was not admitted to bring pointed proof in the instance of a
                            false Muster in Capt. Munson’s son. It was unfortunate that the detention of four Months pay sent by the state of
                            Connecticut to about fifty Officers and soldiers in Hazen’s Regiment from that State as part of their depreciation (in
                            september 1779 and not yet paid) could not be saddled upon somebody—Col. Hazen declared to the Court that that Money would
                            have been paid, had it not been prevented by Congress, your Excellency, the state of Connecticut and himself; but could
                            produce no official authority from either—It was very unfortunate that Col. Hazen should stop twenty dollars per pair for
                            show out of the soldiers wages in te latter end of 1779 after the long fatiguing Marches they had performed that Campaign,
                            and particularly when the contract in point of Clothing was deficient on the part of the United-States. Near four hundred
                            pairs at one time which amounted to 8,000 Dollars—One, two and in some instances three pair frm one soldier at the same
                            time—The three-fourths of his annual wages and yet justice has not reached him Col. Hazen.
                        It was unfortunate for the Public that from the time when Col. Hazen made the first stoppages (which was at
                            Reading in the beginning of 1779) ’till we left the Hutts near Morris-Town last June he lost by Desertion one hundred and
                            twenty six able bodied soldiers.
                        It was unfortunate for the Public that Col. Hazen drew in October 1779 a gratuity of one hundred dollars,
                            each, for four hundred and sixty non-commissioned officers and Privates who were engaged to serve during he war, and had
                            been enlisted previous to the 23rd January 1779 when his abstracts for the same Month to Witt October amounted to no more
                            than four hundred and sixty five non-commissioned Officers and Privates, and amongst them several who had engaged for
                            three Years and their times nearly expired, and I think above forty recruits who were not entitled to that County and if
                            his vouchers were produced I have reason to think they would not amount to more than three hundred and sixty.
                        It was very fortunate for Col. Hazen that his Regiment was continued upon its original establishment, and Mr
                            Chinn continued pay-master upon the Rolls, when he is an auditor of Accompts and in all probability will one day or other
                            have the adjusting of his own accompts. and Col. Hazen’s happy connection with his Nephew Capt. White who does the duty of
                            pay-master enables him to cover his conduct in such a manner that it is difficult to get hold of him.
                        And what was more fortunate still for Col. Hazen was that I failed for the
                            present in making such proof as would have done justice to an injured Regiment, who have long struggled with
                            difficulties which could have been avoided, and called upon me by all the ties of Country and character, to hold up their
                            situation to your Excellency, from whom they had every reason in the World to expect justice.
                        I wish with all my heart that Your Excellency might see the proceedings, which will sufficiently prove that
                            my representation is not the effect of passion or disappointment.
                        As soon as Col. Hazen learned the sentence of the Court-Martial, he came to this place and immediately put me
                            in arrest upon three general Charges without particularizing a single fact, and has confined me to my Tent or Quarters;
                            and although I possess those feelings which give me a security against any thing he can say or do, yet my situation is by
                            no means agreeable—I must beg your Excellency will appoint a Court for my tryal as soon as convenient, and in the mean
                            time give me the same limits which the custom of the Army allows Officers in Arrest—I do not know what they are.
                        I have heard that Col. Hazen has obtained Genl Heaths leave to go to Philadelphia and as I know he cannot
                            expect to prove one of the charges against me imagine he intends to mannoeuvre in such a manner as to keep me in Arrest
                            all Winter and by going into my own Country will rivet such prejudices as innocence herself cannot get the better of
                            whilst I am untryed upon his black list of charges. I beg that he may be prevented and must repeat my wish to have the
                            tryal commence immediately. Relying on your Excellency’s justice I have the Honor to be with the greatest regard yr
                            Excellencys most obedt and most Humb. Servt
                        
                            James R. Reid Major
                            Hazen’s Regt
                        
                    